Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This examiner’s amendment was given in an interview with Pavan Agarwal on 5/3/2022.
The application has been amended as follows: 
In the claims:
In claim 1, line 14, “the direction” has been changed to --a direction--.
In claim 5, line 2, “a direction” has been changed to --the direction--.
In claim 7, line 10, “the at least one” has been changed to --at least one--.
In claim 7, line 11, “the direction” has been changed to --a direction--.
In claim 17, line 2, “a direction” has been changed to --the direction--.

                                                Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 5, and 8 are allowable because the prior art while teaching a pump having a first chamber and second chamber, the second chamber on a side of the first chamber with a volume of space of the second chamber to store second fluid is variable, an elongate member or piston having a first end portion and second end portion, the first end portion provided in the second chamber and the second end portion in the first chamber, the second chamber opposite to a side from which first fluid is discharged, the first and second fluid being different, and the second fluid being a cleaning fluid, the prior art does not further provide at least one end portion of the second chamber, provided on a side opposite the second chamber from the first chamber, being movable in a direction along which the first chamber and second chamber are aligned. 
Claim 14 to a coating device is allowable because claim 14 incorporates the allowable subject matter including the pump of claim 1.
Claims 7 and 17-19 are allowable because the prior art while teaching a pump having a first chamber and second chamber, the second chamber on a side of the first chamber with a volume of space of the second chamber to store second fluid is variable, an elongate member or piston having a first end portion and second end portion, the first end portion provided in the second chamber and the second end portion in the first chamber, the second chamber is opposite to a side from which the first fluid is discharged, the first fluid and the second fluid is different  and the second fluid is a cleaning fluid, the prior art does not further provide a driver configured to move at least one end portion of the second chamber in a direction along which the first chamber and second chamber are aligned.
Claim 15 to a coating device is allowable because claim 15 incorporates the allowable subject matter including the pump of claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227. The examiner can normally be reached 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
5/3/2022